759 N.W.2d 875 (2009)
CITY OF HUNTINGTON WOODS, Bonnie Sheehy Nielsen, Kellie Treppa, and John Steinberg, Plaintiffs-Appellees,
v.
CITY OF DETROIT, Defendant-Appellant.
Docket No. 137495. COA No. 276021.
Supreme Court of Michigan.
February 4, 2009.

Order
On order of the Court, the application for leave to appeal the July 15, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, C.J., and MICHAEL F. CAVANAGH, J., would grant leave to appeal.